Title: From George Washington to Benjamin Lincoln, 10 September 1780
From: Washington, George
To: Lincoln, Benjamin


                        
                            Sir
                            Head qrs Septr the 10th 1780
                        
                        By a Letter I have received from Sir Henry Clinton of the 4th Inst., I find that the interview which has been
                            proposed between You & General Phillips is to take place on the 19th of the Month, at Elizabeth Town. I presume
                            Sir Henry Clinton informs You of this by the Letter I now transmit; and I need not add, that it will give me the highest
                            pleasure if You can effect your exchange either for Major General Phillips or Major General de Riedesel.
                        From the prospect I had, founded on the correspondence which I had seen, that there would be a meeting
                            between You & General Phillips, on the subject of your exchange—and the earnest desire I had of extending this
                            business still farther—I was induced to inform Sir Henry Clinton by a Letter of the 26th Ulto that "I should direct our
                            Commissary of Prisoners to be present at the time, who would be instructed to execute with the Commissary on his part, if
                            he should think proper to send him, an exchange of Officers, Prisoners of War, on the footing of equal rank or
                            composition, as far as the number in our hands would admit, and to include also the whole of the Officers of Convention
                            now on parole at New York or in Europe." General Clinton has answered my Letter and informed me "His Commissary of
                            Prisoners should attend."
                        I shall accordingly order Mr Skinner our Deputy Commissary of Prisoners to be at Elizabeth Town, on the 19th
                            who will be fully instructed to carry my Propositions to Sir Henry Clinton into execution. The business as to the main
                            points will rest on the most simple footing, and such as Mr Skinner is perfectly acquainted with; He has also a familiar
                            knowledge of the few more particular cases which can arise on the occasion, as he has been long in the Office &
                            has had not only repeated instructions, but has acted upon the subject. From these considerations I will not give You any
                            trouble in the matter—more than to wish You to interest General Phillips, as far as You can with propriety, if You should
                            find it necessary, to promote & countenance the exchanges which are mutually interesting to both parties. Before
                            You set out for Elizabeth Town I will shew You the Instructions Mr Skinner will receive. I have the honor to be with great
                            regard & respect Sir Your Most Obedt Sert
                        
                            Go: Washington
                        
                    